FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                           May 20, 2009
                        UNITED STATES COURT OF APPEALS
                                                     Elisabeth A. Shumaker
                                                                           Clerk of Court
                                  TENTH CIRCUIT
                             __________________________

 PAUL HUGGINS,

           Plaintiff - Appellant,

 NICOLE HUGHES,                                               No. 08-1320
                                                                (D. Colo.)
           Plaintiff,                               (D.Ct. No. 1:08-CV-01311-ZLW)

 v.

 KEITH COLEMAN; JOHN
 GOODFELLOW; GREGORY INNES;
 TIMOTHY M. SULLIVAN; CRAIG
 SCHMACKER, House of Rental’s;
 UNITED STATES GOVERNMENT;
 COLORADO STATE
 GOVERNMENT; SUPREME COURT
 OF THE UNITED STATES,

           Defendants - Appellees.


                               ORDER AND JUDGMENT *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.




       *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
          After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). Therefore, this case is

ordered submitted without oral argument.

          While incarcerated in Denver County Jail, Paul Huggins filed a complaint

pursuant to 28 U.S.C. § 1343 and 42 U.S.C. § 1983, identifying himself and

Nicole Hughes as plaintiffs. On June 20, 2008, the magistrate judge issued an

order directing Huggins and Hughes to cure various deficiencies in their initial

filings within thirty days. On August 11, 2008, the district court dismissed the

complaint without prejudice for failure to cure the deficiencies and entered

judgment in favor of the defendants.

          On September 2, 2008, Huggins filed a notice of appeal that only he had

signed 2 and both Huggins and Hughes filed an improperly notarized Motion and

Affidavit for Leave to Proceed on Appeal Pursuant to 28 U.S.C. § 1915 and Fed.

R. App. P. 24. 3 On September 3, the district court entered an order requiring

Huggins and Hughes to either pay the filing fee or file a properly notarized

motion and affidavit. On September 10, Hughes submitted another improperly


          2
              Because Hughes did not sign the notice of appeal, she is not a party to this
appeal.
          3
              Huggins purported to notarize the Motion and Affidavit on his and Hughes’
behalf.


                                                 -2-
notarized Motion and Affidavit. 4 The district court denied leave to proceed ifp

because the motions and affidavits were not notarized by a disinterested third-

party as required by Colo. Rev. Stat. § 12-55-110(2) and were not executed as

required by 28 U.S.C. § 1746. Huggins has filed with this Court another motion

for leave to proceed ifp. 5

          Before considering Huggins’ motion for leave to proceed ifp, we must first

consider whether we have jurisdiction over this appeal. See Amazon, Inc. v. Dirt

Camp, Inc., 273 F.3d 1271, 1276 (10th Cir. 2001) (“A federal court has an

independent obligation to examine its own jurisdiction.”). Pursuant to 28 U.S.C.

§ 1291, the courts of appeals have jurisdiction over “final decisions of the district

courts.” A final decision is “one which ends the litigation on the merits and

leaves nothing for the court to do but execute the judgment.” Catlin v. United

States, 324 U.S. 229, 233 (1945). “Our general rule is that a party cannot obtain

appellate jurisdiction where the district court has dismissed at least one claim

without prejudice because the case has not been fully disposed of in the lower

court.” Jackson v. Volvo Trucks N. Am., 462 F.3d 1234, 1238 (10th Cir. 2006).


          4
              Again, Huggins purported to notarize the Motion and Affidavit on Hughes’
behalf.
          5
          Although Huggins was a prisoner at the time he filed his complaint, he was
released from custody prior to filing his notice of appeal. The filing fee provisions of the
Prison Litigation Reform Act, 28 U.S.C. § 1915(a)(2), (b), (g), (h), therefore do not apply
to this appeal. See Whitney v. New Mexico, 113 F.3d 1170, 1171 n.1 (10th Cir. 1997).


                                               -3-
This rule does not apply “where the dismissal finally disposes of the case so that

it is not subject to further proceedings in federal court.” Id. (quotations omitted).

      Here, the district court dismissed Hughes and Huggins’ complaint without

prejudice for failure to cure certain deficiencies. There is nothing preventing

Hughes and Huggins from curing those deficiencies and refiling their complaint.

Accordingly, we DISMISS Huggins’ appeal for lack of jurisdiction and DENY

his motion to proceed ifp.


                                                Entered by the Court:

                                                Terrence L. O’Brien
                                                United States Circuit Judge




                                          -4-